FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MOUSTAFA EL SAYED HARIDY,                        No. 10-72497

               Petitioner,                       Agency No. A095-618-096

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Moustafa El Sayed Haridy, a native of Saudi Arabia and citizen of Egypt,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

his motion to reopen proceedings based on ineffective assistance of counsel. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and review de novo due process claims. Mohammed

v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Haridy’s motion to reopen

because he failed to show that he was prejudiced by his former counsel’s conduct.

See id. at 793-94 (prejudice results when “the performance of counsel was so

inadequate that it may have affected the outcome of the proceedings” (internal

quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                         2                                     10-72497